Citation Nr: 1541526	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-23 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Department of Veterans Affairs Medical Center in St. Cloud, Minnesota


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical expenses incurred at a non-VA medical facility on June 17, 2012.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



INTRODUCTION

The Veteran had active service from November 1965 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2012 Administrative Decision of the Department of Veterans Affairs Medical Center (VAMC) in St. Cloud, Minnesota.  

In addition to the claims folder, this appeal was also processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records

For the reasons set forth below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking reimbursement for the cost of medical expenses incurred at a non-VA medical facility in June 2012.  Specifically, the Veteran seeks payment or reimbursement for the medical care he received at Buffalo Hospital on June 17, 2012.  At the time the Veteran sought non-VA treatment, he had the following service-connected disabilities:  posttraumatic stress disorder with depression, coronary artery disease status post myocardial infarction, peripheral neuropathy of the right and left upper extremities, diabetes mellitus type II with diabetic nephropathy, peripheral neuropathy of the right and left legs, mild osteoarthritis of the right and left hips, shell fragment wound of the left upper arm, erectile dysfunction associated with diabetes type II with diabetic nephropathy, and residual scar due to diabetic foot ulcer.  The Veteran was granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in October 2006.  

In his August 2013 substantive appeal, the Veteran explained that he was walking his dog on June 17, 2012, when he began to feel light-headed and as though he was about to pass out.  The Veteran stated that he held onto a branch until the sensation passed, and then contacted his wife, who drove to where he was and took him home.  According to the Veteran, when they reached their house, he did not feel well enough to get out of the car, so his wife took him to the Emergency Room at Buffalo Hospital.  Once there, he underwent routine testing which, according to the Veteran, did not reveal the medical reasons for his symptoms.  The Veteran noted that he had been hit by a school bus in September 2011, and to this day, he still experienced ongoing side effects in the form of dizzy spells, chest pain and balance problems as a result of this accident.  

Sections 1725 and 1728 of Title 38, United States Code, authorize the Secretary of Veteran Affairs to reimburse eligible veterans for costs related to non-VA emergency treatment furnished at non-VA facilities, or to pay providers directly for such costs.  Specifically, section 1725 authorizes reimbursement for emergency treatment for eligible veterans with nonservice-connected conditions, and section 1728 authorizes reimbursement for eligible veterans with service-connected conditions.  

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.54 (2014); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.  

In this case, the Veteran has not argued, nor does the evidence show, that prior authorization for treatment conducted at Buffalo Hospital on June 17, 2012, was sought or obtained.  Thus, the pertinent issue is whether the Veteran is eligible for payment or reimbursement for treatment he received.  

Under 38 U.S.C.A. § 1728, there is a three-prong test for meeting the requirements of entitlement to payment or reimbursement for unauthorized medical expenses.  Failure to satisfy any of the three criteria precludes VA from paying unauthorized medical expenses incurred at a private facility.  See Zimick v. West, 11 Vet. App. 45, 49 (1998).  

First, the veteran must receive care for (1) an adjudicated service-connected disability; (2) a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability; (3) any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; or (4) any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in Sec. 17.47(i)(2); 38 C.F.R. § 17.120(a).  Second, the services must be rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  38 C.F.R. § 17.120(b).  Third, no VA or other federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 C.F.R. § 17.120(c).

Turning to the facts of his case, treatment records issued at Buffalo Hospital and dated on June 17, 2012, reflect that the Veteran presented with complaints that he was not feeling "quite right" earlier that morning.  According to the physician, other than the Veteran's report that he was not feeling well, there were no other symptoms reported.  The physician noted that the Veteran's wife was with him, and although she could not pinpoint the exact cause or description of his symptoms, she was concerned because the Veteran rarely complained of not feeling well.  Review of the Veteran's prior medical history indicated that he had been struck by a school bus the previous year, and had spent over three weeks in the hospital at North Memorial.  

Physical examination of the Veteran's cardiovascular, respiratory, and genitourinary system was shown to be normal, and the remainder of the examination was also negative for abnormalities.  The Veteran's electrocardiogram (EKG) results revealed normal sinus rhythm "with a ventricular rate of 58, PR interval 142, QRS duration 86, QTc of 414" with "[n]o acute ST-T wave changes."  In addition, the Veteran's lab results were also absent any abnormalities, and the computed tomography (CT) of the head was negative as read by the radiologist.  According to the physician, the Veteran presented with vague symptoms overall, and there was no clear description provided of how he was feeling.  The physician noted that the lab results, CT and EKG findings were non-revealing, and the Veteran had improved since being at the hospital.  The Veteran was diagnosed as having malaise that had resolved and not feeling well.  

Although the physician's summary of the Veteran's admission to the hospital reflected a rather vague description of symptoms as reported by the Veteran, and was also absent objective evidence of any medical abnormalities, the Emergency Department (ED) Nursing Assessment report provided a more detailed recitation of the Veteran's symptoms and concerns.  This report reflects that the Veteran presented to the ED with his wife after having a 'spell' earlier that morning while walking his dog.  The report also reflects the Veteran's contention that both his legs felt weak, and he had to reach for a branch to hold himself up.  It was further noted that the Veteran had experienced ongoing concussion issues since he was hit by a school bus the previous year.  The nursing notes further documented concerns expressed by the Veteran's wife, noting that she described his behavior as somewhat off, including some word finding problems.  She also expressed concern that the Veteran's symptoms could be related to his history of heart problems.  It was noted that the Veteran had experienced a myocardial infarction and had undergone seven stent placement procedures in the past.  In a subsequent Nursing note, one of the Veteran's nurses indicated that the Veteran still had a headache, and still appeared to have some "word finding issues" after undergoing his CT scan.  

In the July 2012 administrative decision, the claim for payment was denied based on the conclusion that (1) the medical records indicated that the services provided were not so emergent that a delay would have been hazardous to the Veteran's life or health; and (2) a VA Medical facility was readily available in the Veteran's geographic area and capable of furnishing care.  

In the February 2015 Appellant's Brief, the Veteran's representative noted his history of diabetes and heart problems.  It was further noted that as a result of this history, and the symptoms experienced by the Veteran on June 17, 2012, the Veteran and his wife feared that any delay in treatment would be life-threatening.  The Veteran's representative also noted that review of the VAMC locations in Minnesota reflected that the nearest emergency department was over 45 miles from the Veteran's residence.  

The Veteran's claims file reflects that he his diabetes type II and coronary artery disease are service connected, and that he has received ongoing medical care and treatment for these disorders, as well as the symptoms associated with these disorders throughout the years.  On remand, a medical opinion should be obtained.  The opinion should address whether the treatment rendered on June 17, 2012 was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, i.e. whether the Veteran was experiencing a medical emergency.  The regulations provide that the "medical emergency" standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b).  

Also, an opinion must be rendered as to whether a VA or other Federal facility/provider was, in fact, feasibly available to the Veteran and whether an attempt to use that facility beforehand would not have been considered reasonable by a prudent layperson.  See 38 U.S.C.A. §§ 1725(f)(1), 1728(c) (West 2014).  In making this determination, the reviewing official should consider the urgency of the Veteran's medical condition at the time, the relative distance of the travel involved, the nature of the treatment involved, the length of any delay that would have been required to obtain treatment from a VA or other Federal facility, and the availability of beds at such a facility.  

All opinions must be supported by a detailed rationale and any speculation must be explained.

Accordingly, the case is REMANDED for the following action:

1. Request that a Fee Service Review Physician, or equivalent officer, review the record, to include the medical records and the Veteran's statements, and determine:

a. Whether the Veteran's medical condition on June 17, 2012, was of such a nature that a prudent layperson reasonably would have expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

In addressing this question, the examiner should consider whether there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.
			
b. Whether a VA or other Federal facility was feasibly available on June 17, 2012.

In making this determination, the reviewing officials should consider the urgency of the Veteran's medical condition at the time, the relative distance of the travel involved, the nature of the treatment involved, the length of any delay that would have been required to obtain treatment from a VA or other Federal facility, and the availability of beds at such a facility.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

2. Once the evidentiary development has been completed, readjudicate the issue of entitlement to payment or reimbursement for medical expenses incurred at the Buffalo Hospital on June 17, 2012.  If the Veteran's claim is not granted to his satisfaction, furnish him and his representative with a supplemental statement of the case (SSOC) that provides a detailed analysis and give them an opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




